                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Robert J. Jonker
 v.
                                                           Case No. 1:19-cr-00224
 JUAN SAUL CASILLAS,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a single count Indictment. The Indictment

charges him with felon in possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1) and 924 (e).

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on September16, 2019, at

which defendant was represented by counsel.

      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has met its burden of

proving by clear and convincing evidence that defendant poses a danger to the
community. The Court finds, as explained on the record, that there is no condition or

combination of conditions that will ensure the safety of the community Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on September 16, 2019.


Date September 16, 2019                              /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                         2
